DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Construction - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:	
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first MR window module” and “a second MR window module” coupled with functional languages “to configure”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of examiner’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kirk Iverson on 5/20/2021.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

1.	(Currently Amended) A system comprising:
a first mobile device having one or more hardware processors, a first mobile-device memory, and a first set of sensors, the first set of sensors including a digital camera device configured to capture digital video and including sensors to track 6 degree of freedom position and orientation of the first device; and
a second mobile device having one or more additional hardware processors, a second mobile-device memory, and a second set of sensors including sensors to track 6 degree of freedom position and orientation of the second device;
wherein a first MR window module is included in the first mobile-device memory to configure the one or more hardware processors to perform operations for generating and synchronizing digital content between the first mobile device and the second mobile device, the operations comprising:
receiving, via an application executing within an operating system of the first mobile device, 6 degree of freedom device position and orientation data from the operating system of the first mobile device and the first set of sensors;
using sensor data from the operating system of the first mobile device to determine at least two 3D points associated with two physical locations corresponding to the second mobile device;
comparing coordinates of at least two 3D points associated with two physical locations on the first mobile device to the at least two 3D points associated with the two physical locations corresponding to the second mobile device to determine an offset for the position, orientation and scale of the first mobile device relative to the second mobile device;
sharing the offset and digital content data generated or captured by the first mobile device over a network with a second application executing in an operating system of the second mobile device;
wherein a second MR window module is included in the second mobile-device memory to configure the additional one or more hardware processors to use the offset to align, in substantially real time, the digital content generated or captured by the first mobile device with digital content data generated or captured by the second mobile device on a device display of the second mobile device.

7. (Currently Amended)) A method comprising:
performing operations for synchronizing digital content between a first mobile device and a second mobile device, the first mobile device having one or more hardv1iare processors, a first mobile-device memory, and a first set of sensors, the first set of sensors including a digital camera device configured to capture digital video and including sensors to track 6 degree of freedom position and orientation of the first device, the second mobile device having one or more 
receiving via an application executing ,within an operating system of a first mobile device, 6 degree of freedom device position and orientation data from the operating system of the first mobile device and the first set of sensors;
using sensor data from the operating system of the first mobile device to determine at least two 3D points associated with two physical locations on the second mobile device;
comparing coordinates of at least two 3D points associated with two physical locations on the first mobile device to the at least two 3D points associated with the two physical locations on the second mobile device to determine an offset for the position, orientation and scale of the first mobile device relative to the second mobile device;
sharing the offset and digital content data captured by the first mobile device over a network with a second application executing in an operating system of the second mobile device, wherein the second mobile device is configured to use the offset to align, in substantially real time, the digital content captured by the first mobile device with digital content data captured by the second mobile device on a device display of the second mobile device.



15. (Currently Amended) A non-transitory machine-readable medium having a set of
instructions stored thereon, which, when executed by one or more computer processors, causes the one or more computer processors to perform operations for synchronizing digital content between a first mobile device and a second mobile device, the operations comprising:
receiving via an application executing within an operating system of the first mobile device, device position and orientation data from the operating system of the first mobile device and a first set of sensors of the first mobile device, the first set of sensors including sensors to track 6 degree of freedom position and orientation of the first device;
using sensor data from the operating system of the first mobile device to determine at least two 3D points associated with two physical locations on the second mobile device;
comparing coordinates of at least two 3D points associated with two physical locations on the first mobile device to the at least two 3D points associated with the two physical locations on the second mobile device to determine an offset for the position, orientation, and scale of the first mobile device relative to the second mobile device;
sharing the offset and digital content data captured by the first mobile device over a network with a second application executing in an operating system of the  in substantially real time, the digital content captured by the first mobile device with digital content data captured by the second mobile device on a device display of the second mobile device.


ALLOWABLE SUBJECT MATTER

Claims 1 - 4, 6 - 10, and 12 – 24 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of 
Jiang (Publication: US 2017/0076499 A1) in view of Zhu et al. (Publication: 2017/0209786 A1), Young et al. (Patent: US 9,600,929 B1), Delaye et al. (Publication: 2016/0047669 A1), and Seshardri et al. (Publication: 2011/0157264 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 7 and 15 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 4, 6, 8, 9, 10, 12, 13, 14, and 16 – 24 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616